PER CURIAM:
Writ granted. When the State was unable to successfully e-file its writ application, the State attempted to comply with Local Rule 8 M(2) of the First Circuit by filing a hard copy of its document. Local Rule 8 M(2) provides:
A party may not be afforded relief for any delay or other problem attributable to the party's actions or use of the Court's computer system. If timeliness is of concern to the party, and the party has not received an acknowledgement email stating the document has been successfully uploaded to the Court's computer system, the party should file a hard copy of the document in accordance with Uniform Rule 2-13.
The court of appeal, however, declined to consider the State's writ application because it lacked the verifying affidavit required by Uniform Rules-Courts of Appeal, Rule 4-5(A). We find the court of appeal's interpretation of its Local Rule 8, which makes no reference to Uniform Rule 4-5 or any rule other than Uniform Rule 2-13, to be unreasonable. At the minimum, we find the court of appeal should afford a party the opportunity to conform to the affidavit requirements before declining to consider a timely filed hard copy of an unsuccessful e-filing. Accordingly, we vacate the court of appeal's ruling, and remand with instructions to consider the merits of the State's application from the district court's ruling that granted the defendant's motion to suppress.
VACATED AND REMANDED